In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 16‐1753

ARMANDO RAMIREZ, 
                                                  Plaintiff‐Appellant,

                                  v.


T&H LEMONT, INCORPORATED,
                                                 Defendant‐Appellee.


         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
            No. 1:12‐CV‐01279 — James B. Zagel, Judge. 



 ARGUED NOVEMBER 1, 2016 — DECIDED DECEMBER 30, 2016


   Before EASTERBROOK, ROVNER, and SYKES, Circuit Judges.
    ROVNER,  Circuit  Judge.    Upon  finding  that  plaintiff
Armando Ramirez had offered a witness money in exchange
for  his  favorable  testimony,  the  district  court  dismissed
Ramirez’s  suit  with  prejudice.  Ramirez  appeals,  contending
that  the  district  court  erred  in  finding  that  he  engaged  in
2                                                     No. 16‐1753

witness  tampering  and  that  it  abused  its  discretion  in
dismissing the case with prejudice as a sanction. We affirm.
                                 I.
     Ramirez’s  amended  complaint  alleges  that  his  former
employer, T&H Lemont, Inc., subjected him to discriminatory
working conditions and a hostile work environment based on
his  national  original  (Ramirez  is  Hispanic  and  was  born  in
Mexico)  and  then  fired  him  in  retaliation  for  reporting  the
harassment, in violation of Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e–2(a) & –3(a). Nearly three years into the
litigation, with discovery essentially concluded Ramirez and
his counsel had not located any witnesses to corroborate his
allegations, which were vigorously denied by the defendant,
and his attorney was seeking leave to withdraw from the case.
But at the eleventh hour, Ramirez located three witnesses, all
former  T&H  Lemont  employees  who  had  worked  with
Ramirez  in  the  company’s  machine  shop,  willing  to  give
testimony  on  his  behalf.  Ramirez’s  counsel  abandoned  his
motion to withdraw, the district court ordered that the new
witnesses  be  deposed,  and  all  three  of  those  witnesses
—Francisco  Hernandez,  Miguel  Velasquez,  and  Santiago
Villagrana—were  serially  deposed  on  the  same  day.  Each
testified in substance that he had observed ways in which two
T&H  Lemont  managerial  and  supervisory  employees  had
purposely made life difficult for Ramirez at the firm; all three
testified that they had witnessed one of those supervisors refer
to Ramirez as a burro or donkey on one or more occasions.
   Three months after these depositions took place, as defense
counsel was seeking to re‐depose Villagrana, Villagrana sent
No. 16‐1753                                                                  3

a  text  to  Ramirez’s  counsel  asking  for  a  letter  “saying  what
percent I will receive when the case is settled.” R. 59–1 at 2.
Ramirez’s counsel reported the text to defense counsel. As it
turned out, on the same day that Villagrana texted Ramirez’s
lawyer, he also contacted a T&H Lemont employee informing
him  that  he  and  the  other  two  witnesses  were  no  longer
supporting  Ramirez  and  that  he  (Villagrana)  was  willing  to
testify for T&H Lemont if he could get his old job back.
    At the defendant’s request, the district court convened an
evidentiary hearing in order to determine whether any witness
had provided false deposition testimony in the case and, if so,
whether  anyone  else  was  involved  in  that  false  testimony.1
Two witnesses testified in person at that hearing: Oberlin Luis,
the T&H Lemont employee whom Villagrana had contacted to
report that he was willing to testify on the company’s behalf;
and Francisco Hernandez, one of the other witnesses who had
given  deposition  testimony  supporting  Ramirez.  A  third
witness, Villagrana, was subsequently deposed in California,
where he was then living. His deposition was videotaped, and
a transcript of his testimony was submitted to the court after
the hearing.2 Villagrana testified in substance that Ramirez had
offered him money in exchange for his favorable testimony;
that he accepted the offer because he was in urgent need of


1
    As part of the inquiry, the district court ordered Ramirez and all three of
his witnesses to submit their cell phones for forensic imaging. So far as the
record  reveals,  that  examination  produced  no  evidence  relevant  to  the
alleged witness tampering.

2
    The record does not make clear whether the district court reviewed only
the written transcript of Villagrana’s testimony or also the video recording.
4                                                   No. 16‐1753

money;  that  he  had  not  observed  the  harassment  of  which
Ramirez  was  complaining;  that  all  three  of  the  belatedly‐
located  witnesses  had  met  with  Ramirez  before  they  were
deposed in May and discussed using the word “donkey”; and
that he had testified falsely at his deposition in exchange for
the money Ramirez had offered him. Hernandez denied that
anyone had offered him money in exchange for his deposition
testimony.  He  did  acknowledge,  however,  that  he  and  the
other two witnesses had met with Ramirez twice before they
were deposed. During the first meeting, Ramirez had asked
them whether they would be willing to testify on his behalf,
and  during  both  meetings,  they  had  discussed  what  their
testimony  would  be.  There  were  certain  inconsistencies  in
Hernandez’s  testimony  on  other  points  that  would  lead  the
district  court  to  observe  that  his  credibility  appeared
“questionable” at times. App. 102. Finally, Luis recounted the
offer  he  had  received  from  Villagrana  to  testify  on  the
company’s behalf.
   Based  on  this  testimony,  the  district  court,  on  T&H
Lemont’s  motion,  dismissed  the  case  with  prejudice.  After
summarizing the testimony presented to him, the district judge
observed:
     Throughout  the  evidentiary  hearing,  counsel  for
     Plaintiff has been forthcoming and cooperative—I
     am convinced that he  played no role in  Plaintiff’s
     misconduct.  Because  I  have  found  clear  and
     convincing  evidence  of  witness  tampering,  I  am
     dismissing  this  case  with  prejudice  to  sanction
     Plaintiff.
No. 16‐1753                                                              5

R. 80 at 2. The court later denied Ramirez’s request, pursuant
to Fed. R. Civ. P. 59(e), to reconsider the dismissal. R. 84.
                                    II.
    Ramirez  contends  on  appeal  that  the  record  does  not
support  a  finding  by  clear  and  convincing  evidence  that  he
engaged  in  witness  tampering  and  that  the  district  court
abused its discretion in dismissing the case with prejudice as
a  sanction  for  that  misconduct.  Villagrana’s  testimony  that
Ramirez had offered him money in exchange for his testimony
was  not  credible,  Ramirez  contends,  in  view  of  Luis’s
testimony  that  Villagrana  had  offered  to  testify  for  the
defendant if he could get his job back and the conflicts between
Villagrana’s  testimony  and  Hernandez’s  testimony.  And
dismissing  the  suit  with  prejudice  was  an  inappropriate
sanction, Ramirez argues, when it otherwise appears he may
have a meritorious claim of employment discrimination.
    T&H Lemont asked the district court to dismiss the case
with prejudice pursuant to Federal Rule of Civil Procedure 37
and  the  court’s  inherent  authority  to  sanction  misconduct.
When  it  granted  that  request  and  dismissed  the  case,  the
district court did not specify which source of authority it was
relying  upon.  Either  would  appear  to  support  the  court’s
decision. Rule 37(b)(2)(A)(v) authorizes a range of sanctions,
including the dismissal of a suit, for a party’s failure to comply
with the court’s discovery orders3; and Rule 37(a)(4) treats an


3
    We have signaled a willingness to broadly construe what constitutes a
court order for purposes of imposing sanctions under Rule 37. See Brandt v.
                                                            (continued...)
6                                                               No. 16‐1753

evasive and incomplete answer in discovery as equivalent to
no answer, and thus a failure to comply with court‐ordered
discovery. We have construed the sanctioning power conveyed
by Rule 37 to extend to instances of a party hiding evidence
and lying in his deposition. Negrete v. Nat’l R.R. Passenger Corp.,
547 F.3d 721, 723–24 (7th Cir. 2008). We can think of no reason
why the power would not also extend to a party soliciting a
witness to lie at his court‐ordered deposition. See, e.g., Quela v.
Payco‐Gen. Am. Credits, Inc., No. 99 C 1904, 2000 WL 656681
(N.D. Ill. May 18, 2000), j. aff’d on other grounds, Hakim v. Payco‐
Gen. Am. Credits, Inc., 272 F.3d 932 (7th Cir. 2001) . Apart from
the  discovery  rule,  a  court  has  the  inherent  authority  to
manage judicial  proceedings and  to  regulate  the  conduct  of
those appearing before it, and pursuant to that authority may
impose  appropriate  sanctions  to  penalize  and  discourage
misconduct. See Chambers v. NASCO, Inc., 501 U.S. 32, 46–50,
111 S. Ct. 2123, 2134–36 (1991). Thus, as we noted in Secrease v.
Western  &  Southern  Life  Ins.  Co.,  800  F.3d  397,  401  (7th  Cir.
2015), “[d]ismissal [pursuant to the court’s inherent authority]
can be appropriate when the plaintiff has abused the judicial
process by seeking relief based on information that the plaintiff
knows is false.” 
   The exercise of either power requires the court to find that
the responsible party acted or failed to act with a degree of
culpability that exceeds simple inadvertence or mistake before


3
   (...continued)
Vulcan, Inc., 30 F.3d 752, 756 n. 7 (7th Cir. 1994) (collecting cases); Halas v.
Consumer Servs., Inc., 16 F.3d 161, 164 (7th Cir. 1994) (oral directive from
court to provide discovery sufficient).
No. 16‐1753                                                              7

it may choose dismissal as a sanction for discovery violations.
Any  sanctions  imposed  pursuant  to  the  court’s  inherent
authority  must  be  premised  on  a  finding  that  the  culpable
party  willfully  abused  the  judicial  process  or  otherwise
conducted the litigation in bad faith. See Chambers, 501 U.S. at
50, 111 S. Ct. at 2135–36; Secrease, 800 F.3d at 401; Trade Well
Int’l  v.  United  Cent.  Bank,  778  F.3d  620,  626  (7th  Cir.  2015)
(negligence is insufficient to support a finding of bad faith).
Rule 37 itself does not specify a requisite mental state, but in
Societe  Internacionale  pour  Participations  Industrielles  et
Commerciales, S.A. v. Rogers, 357 U.S. 197, 212, 78 S. Ct. 1087,
1096 (1958), the Supreme Court concluded that Rule 37 should
not be construed to authorize dismissal of an action when a
plaintiff’s failure to comply with his discovery obligations was
due to his inability to comply rather than his “willfulness, bad
faith, or any fault.” See also Nat’l Hockey League v. Metro. Hockey
Club,  Inc.,  427  U.S.  639,  640,  96  S.  Ct.  2778,  2779  (1976)  (per
curiam)  (reaffirming  that  holding).  Fault,  in  contrast  to
wilfulness or bad faith, does not require a showing of intent,
but  presumes  that  the  sanctioned  party  was  guilty  of
“extraordinarily poor judgment” or “gross negligence” rather
than mere “mistake or carelessness.” Marrocco v. Gen. Motors
Corp., 966 F.2d 220, 224 (7th Cir. 1992); Long v. Steepro, 213 F.3d
983,  987  (7th  Cir.  2000)  (“[f]ault  in  this  context  suggests
objectively unreasonable behavior”); see also e360 Insight, Inc.
v.  Spamhaus  Project,  658  F.3d  637,  642–43  (7th  Cir.  2011)
(distinguishing degree of fault necessary to support dismissal
or default from that necessary to support lesser sanctions). 
    Our decision in Maynard v. Nygren, 332 F.3d 462, 468 (7th
Cir. 2003), held that clear and convincing evidence is required
8                                                      No. 16‐1753

in order to dismiss a case as a sanction for discovery‐related
misconduct pursuant to Rule 37. Citing a series of cases from
other circuits (most of which dealt with sanctions imposed for
conduct amounting to fraud on the court rather than abuse of
the  discovery  process)  we  reasoned  that  “considering  the
severe  and  punitive  nature  of  dismissal  as  a  discovery
sanction, a court must have clear and convincing evidence of
willfulness, bad faith, or fault before dismissing a case.” Id. By
its  own  terms,  that  rationale  presumably  would  apply  to  a
dismissal imposed pursuant to the court’s inherent authority,
as the severity of the sanction remains the same. See Ty Inc. v.
Softbelly’s, Inc., 517 F.3d 494, 498–99 (7th Cir. 2008).
    But  we  have  questioned  Maynard’s  holding  on  multiple
occasions. See Wade v. Soo Line R.R. Corp., 500 F.3d 559, 564 (7th
Cir. 2007) (“We doubt that ‘clear and convincing’ evidence is
required”  to  establish  a  wilful  violation  of  Rule  37);  Ridge
Chrysler Jeep, LLC v. DaimlerChrysler Fin. Servs. Americas LLC,
516 F.3d 623, 625–26 (7th Cir. 2008) (renewing Wade’s criticism
of Maynard); Ty, 517 F.3d at 498–99 (considering appropriate
standard  for  sanctions  imposed  for  witness  tampering
pursuant  to  court’s  inherent  authority  and  noting  that
Maynard’s soundness as to standard for Rule 37 sanctions had
been questioned); see also Brown v. Columbia Sussex Corp., 664
F.3d 182, 191 n.8 (7th Cir. 2011) (noting “some discussion” as
to  whether  finding  of  wilfulness  for  purposes  of  Rule  37
dismissal must be based on clear and convincing evidence, but
finding it unnecessary to address it); Watkins v. Nielsen, 405 F.
App’x 42, 44 (7th Cir. 2010) (nonprecedential decision) (“We
have not resolved definitively whether a finding of wilfulness
must be premised on clear and convincing evidence or simply
No. 16‐1753                                                            9

a preponderance.”); Negrete, 547 F.3d at 724 n.1 (“[t]here is no
need to resolve the standard here because the evidence was
clear and convincing”). We believe it is time to put an end to
the  questions  and  make  clear  that  a  preponderance  of  the
evidence is sufficient.
    Maynard  failed  to  consider  “the  presumption  that  the
burden  of  proof  in  federal  civil  cases  is  proof  by  a
preponderance of the evidence,” Yi v. Sterling Collision Ctrs.,
Inc., 480 F.3d 505, 507 (7th Cir. 2007), a presumption reinforced
by the Supreme Court’s repeated rejection of more demanding
evidentiary  burdens  in  the  civil  setting.  See,  e.g.,  Halo
Electronics, Inc. v. Pulse Electronics, Inc., 136 S. Ct. 1923, 1934
(2016)  (rejecting  requirement  that  egregious  patent
infringement behavior warranting enhanced damages under
35 U.S.C. § 284 be proved by clear and convincing evidence);
Octane  Fitness,  LLC  v.  ICON  Health  &  Fitness,  Inc.,  134  S.  Ct.
1749,  1758  (2014)  (rejecting  requirement  that  patent  litigant
must establish by clear and convincing evidence that case is
sufficiently “exceptional” as to warrant fee shifting under 35
U.S.C. § 285); Grogan v. Garner, 498 U.S. 279, 286–87, 111 S. Ct.
654,  659  (1991)  (rejecting  clear‐and‐convincing  standard  for
non‐dischargeability  of  debts  in  bankruptcy  pursuant  to  11
U.S.C. § 523); Price Waterhouse v. Hopkins, 490 U.S. 228, 253–54,
109 S. Ct. 1775, 1792–93 (1989) (rejecting requirement in Title
VII case that employer with mixed motives prove by clear and
convincing evidence that it would have made same decision
absent  discriminatory  motive);  Herman  &  MacLean  v.
Huddleston, 459 U.S. 375, 387–90, 103 S. Ct. 683, 690–92 (1983)
(rejecting  clear‐and‐convincing  standard  for  civil  claims
alleging  securities  fraud  in  violation  of  section  10(b)  of  the
10                                                      No. 16‐1753

Securities  Exchange  Act  of  1934,  15  U.S.C.  §78j(b)).  Our
decisions in Ridge Chrysler Jeep, 516 F.3d at 625–26, and Wade,
500 F.3d at 564, both noted that Maynard omitted any mention
of such precedents and of the Supreme Court’s rationale as to
heightened burdens of proof.
    As Grogan and Huddleston make clear, unless the governing
statute (or in this case, the rule) specifies a higher burden, or
the  Constitution  demands  a  higher  burden  because  of  the
nature  of  the  individual  interests  at  stake,  proof  by  a
preponderance of the evidence will suffice. Huddleston, 459 U.S.
at 389, 103 S. Ct. at 691; Grogan, 498 U.S. at 296, 111 S. Ct. at 659.
Rule 37 is silent as to a standard for sanctions; and, of course,
the  inherent  authority  to  impose  sanctions  for  litigation
misconduct  is  judicially  derived  and  specifies  no  particular
standard of proof. Maynard implies that dismissal of a suit as
a  sanction  for  discovery  misconduct  implicates  rights  that
warrant a more demanding standard than a preponderance of
evidence. But it makes no case for why that is so. Huddleston
explains that the standard of proof “serves to allocate the risk
of  error  between  the  litigants  and  to  indicate  the  relative
importance attached to the ultimate decision.” 459 U.S. at 389,
103 S. Ct. at 691 (quoting Addington v. Texas, 441 U.S. 418, 423,
99  S.  Ct.  1804,  1808  (1979)).  Price  Waterhouse  adds  that
“[e]xceptions to [the preponderance standard in civil cases] are
uncommon, and in fact are ordinarily recognized only when
the government seeks to take unusual coercive action—action
more dramatic than entering an award of money damages or
other conventional relief—against an individual.” 490 U.S. at
253, 109 S. Ct. at 1792. To illustrate that point, Price Waterhouse
and  Huddleston  collect  cases  involving  the  termination  of
No. 16‐1753                                                        11

parental  rights,  involuntary  commitment,  deportation,  and
denaturalization  as  examples  of  proceedings  in  which
particularly important individual interests are at stake, such
that  the  Constitution  warrants  a  higher  burden  of  proof
(namely, clear and convincing evidence). Id., 109 S. Ct. at 1792;
Huddleston, 459 U.S. at 389, 103 S. Ct. at 691; see also Liquid Air
Corp.  v.  Rogers,  834  F.2d  1297,  1302–03  (7th  Cir.  1987).  “By
contrast,” Huddleston proceeds, the “imposition of even severe
civil  sanctions that do not implicate such  interests has been
permitted after proof by a preponderance of the evidence.” Id.
at 389–90, 103 S. Ct. at 691 (citing United States v. Regan, 232
U.S.  37,  48–49,  34  S.  Ct.  213,  217  (1914)  (proof  by
preponderance  of  evidence  suffices  in  civil  suits  that  entail
proof of acts exposing a party to criminal prosecution)). 
    The  interests  implicated  by  the  dismissal  of  a  suit  as  a
sanction for misconduct occurring in civil litigation (including
discovery)  are  not so important as to demand that the  facts
underlying  the  dismissal  be  established  by  clear  and
convincing  evidence.  Certainly  a  dismissal  of  the  suit  with
prejudice  constitutes  a  severe  sanction;  but  as  Huddleston
indicates, that alone does not warrant a standard of proof more
burdensome  than  a  preponderance  of  the  evidence.  The
preponderance standard allocates the risk of error more or less
equally between Ramirez and T&H Lemont as parties to the
suit.  See  Huddleston,  459  U.S. at 390, 103 S. Ct. at  691  (citing
Addington, 441 U.S. at 423, 99 S. Ct. at 1808); Yi, 480 F.3d at 507.
As in most civil suits between private parties, what is at stake
in this suit is money (Ramirez did not ask for equitable relief),
and thus a factual error in the determination of the merits of
the case exposes both parties to the same type and magnitude
12                                                       No. 16‐1753

of risk—the loss or gain of the damages that Ramirez seeks.
The same is true with respect to the imposition of sanctions.
Nothing about the nature of sanctions in a civil case places one
party or the other in a unique position: either party may be
sanctioned for its misconduct, and either might lose the right
to  present  its  case  if  the  court  decides  to  enter  an  adverse
judgment as a sanction, as occurred here. (Rule 37(b)(2)(A) (v)
and  (vi)  authorizes  both  the  dismissal  of  the  action  and  the
entry of a default judgment against the offending plaintiff or
defendant;  and  the  court’s  inherent  power  to  sanction
misconduct is likewise symmetrical,  see  Secrease, 800  F.3d at
401.) Even if the court decides to impose a lesser, issue‐related
sanction,  such  as  excluding  the  testimony  of  a  particular
witness (see Rule 37(b)(2)(A)(ii)), the sanction may so hobble
the sanctioned party that the result of the case is foreordained.
At  all  events,  the  sanctioned  party  does  not  stand  to  forfeit
more than he might have lost were the case resolved against
him  on  the  merits.  Ramirez  has  been  deprived  of  the
opportunity to vindicate his rights under Title VII, and those
rights are highly important, we agree. But, important as they
are, the loss of the opportunity to vindicate those rights in a
civil  suit  against  one’s  employer  is  not  of  the  same
constitutional  magnitude  as  the  liberty  interests  at  stake  in
proceedings  involving  the  termination  of  parental  rights  or
involuntary commitment to an institution for psychiatric care,
for example. Cf. Addington, 441 U.S. at 427, 99 S. Ct. at 1810
(“The  individual  [named  in  a  civil  commitment  petition]
should not be asked to share equally with society the risk of
error when the possible injury to the individual is significantly
greater than any possible harm to the state.”).
No. 16‐1753                                                            13

     The gravity of dismissing a suit with prejudice based on
litigation misconduct certainly warrants the careful exercise of
the  court’s  discretion.  But  that  is  a  matter  distinct  from  the
standard  of  proof  by  which  the  underlying  facts  must  be
proven. See Ty, 517 F.3d at 499–500. Given that the facts bearing
on  the  merits  of  a  Title  VII  suit  need  only  be  proven  by  a
preponderance of the evidence, see Price Waterhouse, 490 U.S. at
253, 109 S. Ct. at 1792, we see no reason why the facts bearing
on whether sanctionable misconduct has occurred during the
course of such a suit that warrants the entry of judgment must
be established by clear and convincing evidence. Huddleston
recognizes that any standard other than a preponderance of the
evidence “expresses a preference for one side’s interests.” 459
U.S.  at  390,  103  S.  Ct.  at  691.  Like  any  other  civil  litigant,
Ramirez is obliged under Rule 37 to comply with the court’s
discovery  orders  and,  more  broadly,  to  comport  himself
appropriately  before  the  court  and  refrain  from  attempts  to
deceive his opponent and to perpetrate a fraud on the court.
His adversary, T&H Lemont, shares the same obligations and
faces  the  same  penalties  should  it  ignore  them.  The
preponderance standard appropriately reflects the mutuality
of the parties’ obligations; the clear‐and‐convincing standard,
by contrast, would reflect an unwarranted preference for one
party over the other.
    We recognize that our decision places us into conflict with
the decisions of certain other circuits, a sampling of which we
cited  and  followed  in  Maynard.  332  F.3d  at  468  (collecting
cases). The case for the clear and convincing standard adopted
in those cases is best articulated by Shepherd v. Am. Broadcasting
Cos., 62 F.3d 1469, 1476–78 (D.C. Cir. 1995), which concluded
14                                                         No. 16‐1753

that a preponderance of evidence was insufficient to support
a  dismissal  of  the  case  pursuant  to  the  court’s  inherent
authority  as  a  sanction  for  discovery‐related  misconduct.
Focusing  on  the  punitive  aspect  of  inherent‐authority
sanctions, the court likened the sanction of dismissal or default
judgment to civil contempt, a sanction designed to coerce a
recalcitrant  litigant  into  compliance  with  the  court’s  orders,
and  reasoned  that  the  two  types  of  sanctions  should  be
governed by the same evidentiary standard. Id. at 1477. It is
true enough that there is “[a] large body of case law hold[ing]
that civil contempt must be proved by clear and convincing
evidence.” S.E.C. v. First Choice Mgmt. Servs., Inc., 678 F.3d 538,
544 (7th Cir. 2012) (collecting cases). But we have pointed out
that  this  very  line  of  authority  itself  is  “in  tension  with  the
Supreme Court’s insistence on a presumption in favor of the
less  onerous  standard  of  preponderance  of  the  evidence  in
federal civil cases.” Id.
     Shepherd added that a heightened standard is appropriate
for inherent‐power sanctions because the predicate misconduct
for such sanctions typically involves some type of fraudulent
or quasi‐criminal misconduct. 62 F.3d at 1477. Yet the Supreme
Court has dispelled the notion that a finding of fraud in civil
litigation invariably demands clear and convincing evidence:
Huddleston  adopted  the  preponderance  standard  for  civil
claims  of  securities  fraud,  459  U.S.  at  388–90,  103  S.  Ct.  at
690–92, and Grogan held that a creditor need only show by a
preponderance of evidence that a claim was incurred through
fraud in order to establish that the claim is not dischargeable
in  bankruptcy,  498  U.S.  at  286–87,  111  S.  Ct.  at  659.  Both
decisions acknowledged the very tradition of requiring that
No. 16‐1753                                                                  15

fraud  be  proved  by  clear  and  convincing  evidence  that
Shepherd invoked, see Huddleston, 549 U.S. at 388–89, 103 S. Ct.
at 690–91; Grogan, 498 U.S. at 288, 111 S. Ct. at 660, and yet both
concluded that the particular interests implicated by a finding
of  fraud  in  those  cases  were  not  sufficient  to  overcome  the
presumption that the preponderance standard will govern civil
litigation.4 See also Liquid Air, 834 F.2d at 1302‐03 (rejecting clear
and  convincing  standard  for  civil  claims  under  Racketeer
Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1962
&  1964,  notwithstanding  fact  that  certain  predicate  acts  of
racketeering involve fraud).
   What  is  patently  clear  from  the  Court’s  decisions  in
Huddleston and Grogan is that labels matter less than substance.
Simply because a sanction is premised on conduct that can be
described as fraudulent does not mean that the court must by
rote adopt an evidentiary standard historically associated with
fraud claims. The Supreme Court instead directs us to focus on
the  pragmatic  implications  of  the  sanctions  decision  and  to
consider whether they transform a civil case that is otherwise
about  money  into  one  that  may  implicate  much  more
substantial interests. In that vein, our decision in Ty recognized
the  pragmatic  differences  between  a  civil  merits  judgment
deeming a party guilty of fraud and a sanction imposed by the
court for a fraud on the court committed in the course of the

4
    Huddleston noted that the clear and convincing standard was adopted at
common law for fraud claims in part out of a fear that such claims could be
easily concocted. 459 U.S. at 388 n.27, 103 S. Ct. at 690 n.27. That concern is
not present here, when a court is called upon to determine whether a party
has  engaged  in  fraudulent  conduct  during  the  litigation  over  which  the
court is presiding.
16                                                     No. 16‐1753

litigation.  517  F.3d  at  499.  We  have,  in  this  case,  already
explained  at  some  length  why  the  interests  at  stake  in  the
court’s decision to dismiss the suit as a sanction for witness
tampering are not sufficient to overcome the presumption that
the relevant facts will be determined by a preponderance of the
evidence.  And  as  with  use  of  the  term  “fraud,”  affixing  the
“quasi‐criminal” label to the sanctioned conduct does not alter
the calculus. See Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 491,
105 S. Ct. 3275, 3282 (1985) (“In a number of settings, conduct
that can be punished as criminal only upon proof beyond a
reasonable  doubt  will  support  civil  sanctions  under  a
preponderance  standard.”)  (collecting  cases);  see  also
Huddleston, 459 U.S. at 390, 103 S. Ct. at 691 (citing Regan, 232
U.S. at 48‐49, 34 S. Ct. at 217, for the proposition that, in civil
litigation,  preponderance  is  sufficient  as  proof  of  acts  that
expose a party to criminal prosecution); Liquid Air, 834 F.2d at
1302‐03  (civil  RICO  claims  are  subject  to  proof  by
preponderance of evidence notwithstanding that predicate acts
of racketeering are criminal in nature: “A civil RICO defendant
does not face imprisonment, nor does the defendant suffer the
collateral  consequences  associated  with  conviction  of  a
criminal  offense.”).  Regardless  of  whether  the  litigation
misconduct at issue is characterized by fraud, bad faith, fault,
or  quasi‐criminal  misconduct,  the  case  remains  a  civil  suit
between private litigants, and what is at stake for Ramirez is
the loss of the opportunity to win money damages from his
former employer. See Kunkel v. Com’r of Internal Revenue, 821
F.3d 908, 910 (7th Cir. 2016) (Supreme Court’s jurisprudence
indicates that “in civil litigation over money, the appropriate
standard is the preponderance of the evidence”); Liquid Air, 834
No. 16‐1753                                                        17

F.2d at 1302 (clear and convincing standard “is used in civil
cases in which more is at stake than mere loss of money”). 
    Because our holding today conflicts with our decision in
Maynard  and  with  like  decisions  of  other  circuits  as  to  the
applicable evidentiary standard, this opinion was circulated to
all active judges pursuant to Circuit Rule 40(e). No judge in
active service wished to hear this case en banc. Our decision in
Maynard is overruled in that respect. In civil cases, the facts
underlying  a  district  court’s  decision  to  dismiss  the  suit  or
enter a default judgment as a sanction under Rule 37 or the
court’s  inherent  authority  need  only  be  established  by  a
preponderance of the evidence.
    The evidence presented to the district court was sufficient
to support a finding by the preponderance of the evidence that
Ramirez  engaged  in  witness  tampering.  Villagrana  testified
that  Ramirez  offered  him  money  in  exchange  for  favorable
testimony,  that  he  accepted  the  offer  due  to  a  variety  of
financial hardships he faced, that he discussed with Ramirez
(and the other two witnesses) what his testimony would be,
that  the  testimony  he  gave  in  exchange  for  money  Ramirez
offered was false, and that, in truth, he had never observed any
discrimination  against  Ramirez  while  in  T&H  Lemont’s
employ.  The  district  court  obviously  credited  Villagrana’s
testimony,  and  it  is  worth  noting  that  no  other  witness
(including  Ramirez,  who  chose  not  to  testify)  disputed  his
account. It is true that Hernandez denied that he was bribed,
but  that  does  not  undercut  the  notion  that  Villagrana  was.
And,  of  course,  the  district  court  indicated  that  portions  of
Hernandez’s testimony were questionable. At the same time,
Hernandez did corroborate Villagrana’s testimony in part by
18                                                              No. 16‐1753

confirming  that  the  three  witnesses  had  met  and  discussed
their testimony with Ramirez in advance of their depositions.
It  is  also  true  that,  according  to  Luis,  Villagrana  offered  to
testify  for  T&H  Lemont  if  he  could  get  his  job  back.  That
testimony  raises  the  possibility  that  Villagrana  was  a
mercenary witness whose testimony was for sale to the highest
bidder (he himself acknowledged that he agreed to testify for
Ramirez  because  he  was  in  dire  straits  financially),  and  it
permitted, but did not compel, the district court to discredit his
testimony. But the court chose instead to credit Villagrana, and
we have no ground on which to second‐guess its credibility
determination.5 Having credited Villagrana’s testimony that he
was offered money to testify (falsely) for Ramirez, the district
court was on solid ground in finding by a preponderance of
the evidence that Ramirez had engaged in witness tampering.
    In light of that finding, the court certainly did not abuse its
discretion  in  dismissing  the  case  with  prejudice  rather  than
imposing  a  lesser  sanction.  The  court  considered  the
possibility—indeed, it expressly assumed—that Ramirez may
have  had a meritorious  case of employment discrimination,
and  that  dismissal  would  foreclose  Ramirez  from  pursuing
relief for that injury. See R. 73 at 12‐14. But witness tampering
is among the most grave abuses of the judicial process, and as
such it warrants a substantial sanction. See, e.g., Secrease, 800
F.3d  at  402  (“falsifying  evidence  to  secure  a  court  victory
undermines  the  most  basic  foundations  of  our  judicial


5
    No issue is presented as to the procedure the district court followed in
making  its  factual  findings,  including  the  manner  in  which  Villagrana’s
testimony was presented to the court.
No. 16‐1753                                                         19

system”); Ty, 517 F.3d at 498 (“[t]rying to improperly influence
a witness is fraud on the court and on the opposing party”).
Crediting  Villagrana’s  account,  Ramirez  made  a  calculated
effort to bolster his floundering case by offering payment to a
witness  to  support  his  allegations  of  employment
discrimination when the witness had, in fact, observed no such
discrimination.  Dismissing  the  case  with  prejudice  is  an
entirely reasonable response to such a deliberate attempt to
deceive the court. 
                                 III.
   Finding  no  clear  error  in  the  district  court’s  finding  that
Ramirez  engaged  in  witness  tampering  and  no  abuse  of
discretion  in  the  court’s  decision  to  dismiss  the  case  with
prejudice as a sanction, we AFFIRM the judgment.